Citation Nr: 0120220	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling, 
from an original grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida, wherein service connection for bilateral hearing 
loss and tinnitus was denied, and wherein service connection 
for post-traumatic stress disorder was granted and assigned a 
30 percent rating.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus resulted from 
inservice acoustic trauma.  

2.  Post-traumatic stress disorder is not shown to equate 
with or approximate more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.385 (2000).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2001).


3.  A disability rating in excess of 30 percent for post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is shown to have been in the Marine Corps as a 
rifleman.  He was in the Republic of Vietnam during the 
Vietnam Era and received the Purple Heart Medal among other 
medals and awards related to his active duty in the Republic 
of Vietnam.  Service connection has been established for 
residuals of left shoulder and buttocks gunshot and shrapnel 
wounds, respectively, as well as post-traumatic stress 
disorder.  The service medical records show no complaint of 
tinnitus.  The veteran is not shown to have complained of 
hearing loss.  The report of his service entrance 
examination, dated in September 1966, showed approximate pure 
tone thresholds, bilaterally, as follows (as converted to 
current ISO standards:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
10
15
LEFT
20
15
15
15
10

There is no separation examination of record, nor is there 
any other service medical record setting forth the level of 
the veteran' auditory acuity.  

The veteran registered no complaints of hearing loss and/or 
tinnitus on a VA examination in 1969; the examination report 
indicates that no hearing loss was noted on examination.  

Orlando Professional Group psychiatric records show that the 
veteran's psychiatric status was stable in March 1998.  In 
March 1999, he reportedly was doing well and 

could continue his duties without hazard.  He was able to 
cooperate with others and his supervisors.  He could interact 
well with the public.  He was described as going through some 
depression following his father's death.  

On a VA examination in May 1999, the veteran complained of 
hearing loss.  He reported a history of otitis media 
bilaterally during active duty.  He claimed exposure to 
gunfire and explosive noises while he was stationed in the 
Republic of Vietnam.  He stated that tinnitus began following 
noise trauma that he experienced in Southeast Asia.  
Bilateral constant tinnitus was reported.  The examiner 
stated that the most likely etiology of tinnitus was noise 
trauma, as was the most likely etiology of hearing loss.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
35
35
LEFT
40
35
40
65
65

The average pure tone thresholds in the ranges specified were 
30 decibels on the right and 51 decibels on the left.  Speech 
audiometry revealed speech recognition ability of 80 percent, 
bilaterally.  The diagnosis was mild sensorineural hearing 
loss, bilaterally.  

On a VA psychiatric examination in May 1999, history was 
recorded that the veteran had had one tour as a Marine 
infantryman in Vietnam where he had significant combat 
experience.  He stated that he had experienced multiple 
traumatic events while he was in combat at which time he had 
been in fear for his life and had committed "bad things."  
A left shoulder gunshot wound he suffered while in combat for 
which he received the Purple Heart was noted.  He reportedly 
had an extremely difficult time discussing any details of his 
Vietnam experiences. Since separation, he stated that he had 
suffered from nightmares, intrusive thoughts, flashbacks, 
increased arousal, difficulty sleeping, poor concentration, 
irritability with outbursts, hypervigilance and increased 
startle response.  He stated that he avoided all activities 
or discussions of what occurred while he was in the military.  

He complained of a depressed mood and anxiety related to what 
happened when he was on active duty in Southeast Asia.  He 
had been seeing a private psychiatrist for the previous nine 
years.  He stated that his employer, the U.S. Postal Service, 
required him to see a psychiatrist after a verbal outburst 
nine years previously.  He indicated an awareness of post-
traumatic stress disorder groups, but feared that uncovering 
his thoughts would be more harmful.  He reportedly had worked 
for the Postal Service for 20 years.  

The VA mental status examination in May 1999 revealed that 
the veteran was alert and oriented to time, person and place.  
He was cooperative.  His mood was described as depressed and 
anxious.  Affect was tearful throughout the interview.  
Speech was decreased in rate and volume, but goal-directed.  
He denied any thought process or content disorder, and none 
was demonstrated.  He denied any homicidal or suicidal 
ideations.  His memory and concentration were intact.  His 
insight and judgment were fair.  The clinical impressions 
were post-traumatic stress disorder, with moderate to severe 
social and industrial impairment.  The global assessment of 
functioning was at 63.  The examiner commented that the 
veteran met the American Psychiatric Association's Diagnostic 
and Statistical Manual-IV criteria for post-traumatic stress 
disorder, and that the disorder had caused moderate 
occupational and social dysfunction.  He had been able to 
maintain gainful employment by what he described as stuffing 
all of his feelings and avoiding people as much as possible.  

The veteran's private treating physician reported in June 
1999 that the veteran was suffering from increasing post-
traumatic stress disorder symptomatology.  He was having 
particular distress with dreams and not being able to get 
back to sleep.  His medication was changed.  In July 1999, he 
reportedly was having more trouble with post-traumatic stress 
disorder.  He had visited the Vietnam "Wall" and seeing 
some of the names of his friends had given him a lot of bad 
dreams.  He had been getting violent in his sleep and his 
wife had had to move to another bedroom.  Later in July 1999, 
he was described as still anxious about work.  He had not 
gone to a Vet Center yet but his symptoms seemed to be 
receding.  He looked better.  In October 1999, he was 
described as emotionally stable.  He was able to perform the 
duties of his position on a regular basis without hazard to 
himself or others.  He was able to 

function in a large work force.  He was able to deal 
appropriately with authority figures.  He was able to deal 
with the public on a daily basis.  In January 2000, there was 
no change since October 1999.  

Hearing Loss & Tinnitus

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under that 
statute, in the case of any veteran who engaged in combat 
with the enemy in service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Board initially notes that, based on the audiological 
data of record, the veteran does have a current disability 
due to bilateral hearing loss under 38 C.F.R. § 3.385.  While 
the veteran's service medical records do not reflect any 
hearing impairment, 

other than as shown on entrance, and the veteran is not shown 
to have had any inservice complaints of hearing problems, it 
is shown that he served under combat conditions, as a Marine 
combatant, and sustained injuries deserving of the Purple 
Heart Medal.  Such duties obviously entailed exposure to 
combat sounds of gunfire and armament explosions.  It is as 
likely as not that such noise would produce acoustic trauma 
that could have resulted in both bilateral sensorineural 
hearing loss and tinnitus.  The report of the May 1999 VA 
audiology evaluation shows that the examiner indicated that 
the source of the veteran's tinnitus and hearing loss was 
"most likely" noise trauma.  The Board therefore finds, with 
benefit of the doubt resolved on the veteran's behalf, that 
it is as likely as not that his current tinnitus and hearing 
loss are the product of inservice acoustic trauma, and that 
service connection for both bilateral hearing loss and 
tinnitus are appropriate.  

Post-Traumatic Stress Disorder

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

For total occupational and social impairment, due to such 
symptoms of post-traumatic stress disorder as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 

behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is appropriate.  When there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency 

shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126.  

According to the American Psychiatric Association Diagnostic 
and Statistic Manual-IV (DSM-IV), a Global Assessment of 
Functioning (GAF) score between 61 and 70 signifies some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

As shown by the VA rating examination and the outpatient 
treatment records, the veteran does have symptomatic post-
traumatic stress disorder but without significant 
interference with his social and industrial adaptability.  
While he states that he must "stuff" his feelings and avoid 
people in order to maintain his industrial adjustment, he has 
been consistently and productively employed for many years 
with the postal service.  For the most part throughout 1999, 
his emotional status has been medically shown as stable.  He 
is shown to be alert, oriented, and cooperative without 
impaired memory or concentration, with no thought process or 
content disorder, without homicidal or suicidal ideation, and 
with fair insight and judgment.  His global assessment of 
functioning (63) is shown to indicate not more than mild 
social and industrial impairment.  For rating purposes, he is 
not shown to suffer from post-traumatic stress symptomatology 
worse than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Hence, a 
rating in excess of that currently assigned is not in order.  

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 30 percent for post-traumatic stress 

disorder are not met.  The Board also has considered whether 
the veteran is entitled to "staged" ratings for his post-
traumatic stress disorder, as prescribed in Fenderson.  
However, at no time relevant to the original claim for 
service connection for 
post-traumatic stress disorder, received in February 1999, 
does the evidence show entitlement to a rating higher than 
that assigned for post-traumatic stress disorder.  That 
rating reflects the greatest degree of disability shown by 
the record during the salient period of time.  Thus, staged 
ratings are not for application.  

Finally, the Board notes that there is nothing in the record 
to suggest that an extraschedular evaluation might possibly 
be in order under 38 C.F.R. § 3.321.  To warrant 
extraschedular evaluation, the evidence must show that 
application of the rating schedule is impracticable.  Id.  
Here, there is no evidence of frequent hospitalization.  In 
addition, the veteran has not indicated that he has missed 
work due to his service-connected post-traumatic stress 
disorder.  There is no medical evidence supporting a finding 
that there has been marked interference with employment 
beyond that contemplated by the rating currently in effect.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a disability rating higher than 30 
percent for the service-connected post-traumatic stress 
disorder.  


ORDER

Service connection for hearing loss is granted.  Service 
connection for tinnitus is granted.  An increased rating for 
post-traumatic stress disorder is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



